7 So. 3d 585 (2009)
Nelson VIERA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1617.
District Court of Appeal of Florida, Third District.
March 11, 2009.
Rehearing and Rehearing En Banc Denied May 19, 2009.
*586 Carlos J. Martinez, Public Defender, and Colleen Brady Ward and Andrew Stanton, Assistant Public Defenders, for appellant.
Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and COPE and SALTER, JJ.
PER CURIAM.
We affirm the order revoking Viera's probation for new law violations, a violation of condition K-4 of his order of probation. On the State's concession of error, however, we remand so that unproven technical probation violations can be deleted from the written sentence. The oral pronouncement correctly states the trial court's ruling. The defendant's presence is not required for this ministerial correction.
Affirmed, but remanded for entry of a corrected revocation order.